DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2022 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for defining/specifying/accepting/reading/parsing/interpreting/generating/providing” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-20 of prior U.S. Patent No. 11,250,133.  This is a statutory double patenting rejection.

17/570,374
15. An apparatus for generating a signed input image in a configurable code signing system, comprising: means for defining a recipe associated with a recipe identifier, comprising: means for defining an operation type associated with the recipe, the operation type defined from one or more input image signing requirements; means for defining a plurality of data fields of the input image; means for specifying a list of configuration parameters and associating each of the specified configuration parameters with at least one of the plurality of the data fields; means for specifying a sequence of atomic operations operating on input image values of the configuration parameters to generate an output image having the signed input image; wherein the sequence of atomic operations includes: a byte atomic operation referencing at least one of the plurality of data fields and an offset within the one of the plurality of data fields wherein the byte atomic operation retrieves data of the input image at the offset; a signing atomic operation for signing the input image at least in part according to the input image values of the configuration parameters; means for accepting, in the configurable code signing system, a request to sign the input image, the request comprising: the input image, comprising: the plurality of data fields; and software code and input image values of the configuration parameters disposed within the plurality of data fields; an identifier of a signing configuration, the signing configuration including: the recipe identifier; and approved configuration parameter values; means for reading the recipe identified by the recipe identifier; means for parsing and interpreting the sequence of atomic operations of the recipe; means for generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters; and means for providing the output image.
16. The apparatus of claim 15, wherein the output image is generated at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using values of standard configuration parameters, the standard configuration parameters being applicable to another operation type.
17. The apparatus of claim 15, wherein: the input image further comprises a magic value; and the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
18. The apparatus of claim 15, wherein the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
19. The apparatus of claim 15, wherein: the sequence of atomic operations further comprises: a further atomic operation selected from a group of atomic operations comprising: a first atomic operation for returning a size of first data; a data field validation atomic operation for validating that third data and fourth data are equal; a concatenation atomic operation for concatenating fifth data and sixth data; an arithmetic atomic operation for computing an arithmetic result of at least one of seventh data and eighth data, including at least one of a sum operation, a difference operation, a multiplication operation, and a division operation; a byte manipulation atomic operation for manipulating binary data, including at least one of a logical OR operation, a logical exclusive OR operation, a logical AND operation and a logical inverse operation; and an execute atomic operation for executing another recipe on tenth data; and a further cryptographic operation including at least one of an encryption operation and a hashing operation.
20. The apparatus of claim 15, wherein: the recipe comprises a reference to a second recipe, the second recipe having a second sequence of atomic operations, the second sequence of operations used to further generate the output image; and generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters comprises: executing, from the reference to the second recipe, the parsed and interpreted second sequence of operations to generate a result used in executing the parsed and interpreted sequence of atomic operations.
U.S. Patent 11,250,133

15. An apparatus for generating a signed input image in a configurable code signing system, comprising: means for defining a recipe associated with a recipe identifier, comprising:
means for defining an operation type associated with the recipe, the operation type defined from one or more input image signing requirements;
means for defining a plurality of data fields of the input image; means for specifying a list of configuration parameters and associating each of the specified configuration parameters with at least one of the plurality of the data fields;
means for specifying a sequence of atomic operations operating on input image values of the configuration parameters to generate an output image having the signed input image;
wherein the sequence of atomic operations includes: a byte atomic operation referencing at least one of the plurality of data fields and an offset within the one of the plurality of data fields wherein the byte atomic operation retrieves data of the input image at the offset; a signing atomic operation for signing the input image at least in part according to the input image values of the configuration parameters; means for accepting, in the configurable code signing system, a request to sign the input image, the request comprising: the input image, comprising:
the plurality of data fields; and
software code and input image values of the configuration parameters disposed within the plurality of data fields; an identifier of a signing configuration, the signing configuration including:
the recipe identifier; and approved configuration parameter values; means for reading the recipe identified by the recipe identifier; means for parsing and interpreting the sequence of atomic operations of the recipe; means for generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters; and
means for providing the output image.


16. The apparatus of claim 15, wherein the output image is generated at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using values of standard configuration parameters, the standard configuration parameters being applicable to another operation type.


17. The apparatus of claim 15, wherein:
the input image further comprises a magic value; and the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.

18. The apparatus of claim 15, wherein the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.

19. The apparatus of claim 15, wherein:
the sequence of atomic operations further comprises: a further atomic operation selected from a group of atomic operations comprising:
a first atomic operation for returning a size of first data; a data field validation atomic operation for validating that third data and fourth data are equal; a concatenation atomic operation for concatenating fifth data and sixth data;
an arithmetic atomic operation for computing an arithmetic result of at least one of seventh data and eighth data, including at least one of a sum operation, a difference operation, a multiplication operation, and a division operation; a byte manipulation atomic operation for manipulating binary data, including at least one of a logical OR operation, a logical exclusive OR operation, a logical AND operation and a logical inverse operation; and an execute atomic operation for executing another recipe on tenth data; and a further cryptographic operation including at least one of an encryption operation and a hashing operation.

20. The apparatus of claim 15, wherein:
the recipe comprises a reference to a second recipe, the second recipe having a second sequence of atomic operations, the second sequence of operations used to further generate the output image; and generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters comprises: executing, from the reference to the second recipe, the parsed and interpreted second sequence of operations to generate a result used in executing the parsed and interpreted sequence of atomic operations.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,250,133.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in the claims of the patent contains all of the limitations of the instant application.  Claims 1-4, 6-11, 13, and 14 of the instant application are not distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/570,374
1. A method of generating a signed input image in a configurable code signing system, comprising: defining a recipe associated with a recipe identifier, comprising: defining an operation type associated with the recipe, the operation type defined from one or more input image signing requirements; defining a plurality of data fields of the input image; specifying a list of configuration parameters and associating each of the specified configuration parameters with at least one of the plurality of the data fields; specifying a sequence of atomic operations operating on input image values of the configuration parameters to generate an output image having the signed input image; wherein the sequence of atomic operations includes at least one of: an atomic operation for returning a size of particular data; a data field validation operation for validating the equality between particular data; a concatenation atomic operation for concatenating particular data an arithmetic atomic operation for computing an arithmetic result of at least one of a sum of, a difference of, a multiplication of, and a division of particular data; an execution atomic operation for executing another recipe on particular data; a byte atomic operation referencing at least one of the plurality of data fields and an offset within the one of the plurality of data fields wherein the byte atomic operation retrieves data of the input image at the offset; a byte manipulation atomic operation for manipulating binary data, including at least one of a logical OR operation, a logical exclusive OR operation, a logical AND operation and a logical inverse operation; and a cryptographic operation including a signing atomic operation for signing the input image at least in part according to the input image values of the configuration parameters; accepting, in the configurable code signing system, a request to sign the input image, the request comprising: the input image, comprising: the plurality of data fields; and software code and input image values of the configuration parameters disposed within the plurality of data fields; an identifier of a signing configuration, the signing configuration including: the recipe identifier; and approved configuration parameter values; reading the recipe identified by the recipe identifier; parsing and interpreting the sequence of atomic operations of the recipe; generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters; and providing the output image.
2. The method of claim 1, wherein the output image is generated at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using values of standard configuration parameters, the standard configuration parameters being applicable to another operation type.
3. The method of claim 1, wherein: the input image further comprises a magic value; and the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
4. The method of claim 1, wherein the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
6. The method of claim 1, wherein: the recipe comprises a reference to a second recipe, the second recipe having a second sequence of atomic operations, the second sequence of operations used to further generate the output image; and generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters comprises: executing, from the reference to the second recipe, the parsed and interpreted second sequence of operations to generate a result used in executing the parsed and interpreted sequence of atomic operations.
7. The method of claim 1, wherein the parsing and interpreting of the sequence of atomic operations is performed by a recipe interpreter; and the output image is generated by a code signing engine supporting execution of the interpreted sequence of atomic operations.
8. An apparatus for generating a signed input image in a configurable code signing system, comprising: a processor; a memory, communicatively coupled to the processor, the memory storing processor instructions comprising processor instructions for defining a recipe associated with a recipe identifier, comprising: defining an operation type associated with the recipe, the operation type defined from one or more input image signing requirements; defining a plurality of data fields of the input image; specifying a list of configuration parameters and associating each of the specified configuration parameters with at least one of the plurality of the data fields; specifying a sequence of atomic operations operating on input image values of the configuration parameters to generate an output image having the signed input image; wherein the sequence of atomic operations includes at least one of: an atomic operation for returning a size of particular data; a data field validation operation for validating the equality between particular data; a concatenation atomic operation for concatenating particular data  an arithmetic atomic operation for computing an arithmetic result of at least one of a sum of, a difference of, a multiplication of, and a division of particular data; an execution atomic operation for executing another recipe on particular data; a byte atomic operation referencing at least one of the plurality of data fields and an offset within the one of the plurality of data fields wherein the byte atomic operation retrieves data of the input image at the offset; byte manipulation atomic operation for manipulating binary data, including at least one of a logical OR operation, a logical exclusive OR operation, a logical AND operation and a logical inverse operation; and a signing atomic operation for signing the input image at least in part according to the input image values of the configuration parameters; accepting, in the configurable code signing system, a request to sign the input image, the request comprising: the input image, comprising: the plurality of data fields; and software code and input image values of the configuration parameters disposed within the plurality of data fields; an identifier of a signing configuration, the signing configuration including: the recipe identifier; and approved configuration parameter values; reading the recipe identified by the recipe identifier; parsing and interpreting the sequence of atomic operations of the recipe; generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters; and providing the output image.
9. The apparatus of claim 8, wherein the output image is generated at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using values of standard configuration parameters, the standard configuration parameters being applicable to another operation type.
10. The apparatus of claim 8, wherein: the input image further comprises a magic value; and the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
11. The apparatus of claim 8, wherein the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
13. The apparatus of claim 8, wherein: the recipe comprises a reference to a second recipe, the second recipe having a second sequence of atomic operations, the second sequence of operations used to further generate the output image; and generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters comprises: executing, from the reference to the second recipe, the parsed and interpreted second sequence of operations to generate a result used in executing the parsed and interpreted sequence of atomic operations.
14. The apparatus of claim 8, wherein the parsing and interpreting of the sequence of atomic operations is performed by a recipe interpreter; and the output image is generated by a code signing engine supporting execution of the interpreted sequence of atomic operations.
U.S. Patent 11,250,133
1. A method of generating a signed input image in a configurable code signing system, comprising:
defining a recipe associated with a recipe identifier, comprising:
defining an operation type associated with the recipe, the operation type defined from one or more input image signing requirements;
defining a plurality of data fields of the input image;
specifying a list of configuration parameters and associating each of the specified configuration parameters with at least one of the plurality of the data fields;
specifying a sequence of atomic operations operating on input image values of the configuration parameters to generate an output image having the signed input image;
wherein the sequence of atomic operations includes:
a byte atomic operation referencing at least one of the plurality of data fields and an offset within the one of the plurality of data fields wherein the byte atomic operation retrieves data of the input image at the offset;
a cryptographic operation including a signing atomic operation for signing the input image at least in part according to the input image values of the configuration parameters;
accepting, in the configurable code signing system, a request to sign the input image, the request comprising:
the input image, comprising:
the plurality of data fields; and
software code and input image values of the configuration parameters disposed within the plurality of data fields;
an identifier of a signing configuration, the signing configuration including:
the recipe identifier; and
approved configuration parameter values;
reading the recipe identified by the recipe identifier;
parsing and interpreting the sequence of atomic operations of the recipe;
generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters; and
providing the output image.
2. The method of claim 1, wherein the output image is generated at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using values of standard configuration parameters, the standard configuration parameters being applicable to another operation type.
3. The method of claim 1, wherein:
the input image further comprises a magic value; and
the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
4. The method of claim 1, wherein the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
5. The method of claim 1, wherein:
the sequence of atomic operations further comprises:
a further atomic operation selected from a group of atomic operations comprising:
a first atomic operation for returning a size of first data;
a data field validation atomic operation for validating that third data and fourth data are equal;
a concatenation atomic operation for concatenating fifth data and sixth data;
an arithmetic atomic operation for computing an arithmetic result of at least one of seventh data and eighth data, including at least one of a sum operation, a difference operation, a multiplication operation, and a division operation;
a byte manipulation atomic operation for manipulating binary data, including at least one of a logical OR operation, a logical exclusive OR operation, a logical AND operation and a logical inverse operation; and
an execute atomic operation for executing another recipe on tenth data; and
a further cryptographic operation including at least one of an encryption operation and a hashing operation.
6. The method of claim 1, wherein:
the recipe comprises a reference to a second recipe, the second recipe having a second sequence of atomic operations, the second sequence of operations used to further generate the output image; and
generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters comprises:
executing, from the reference to the second recipe, the parsed and interpreted second sequence of operations to generate a result used in executing the parsed and interpreted sequence of atomic operations.
7. The method of claim 1, wherein
the parsing and interpreting of the sequence of atomic operations is performed by a recipe interpreter; and
the output image is generated by a code signing engine supporting execution of the interpreted sequence of atomic operations.
8. An apparatus for generating a signed input image in a configurable code signing system, comprising:
a processor;
a memory, communicatively coupled to the processor, the memory storing processor instructions comprising processor instructions for
defining a recipe associated with a recipe identifier, comprising:
defining an operation type associated with the recipe, the operation type defined from one or more input image signing requirements;
defining a plurality of data fields of the input image;
specifying a list of configuration parameters and associating each of the specified configuration parameters with at least one of the plurality of the data fields;
specifying a sequence of atomic operations operating on input image values of the configuration parameters to generate an output image having the signed input image;
wherein the sequence of atomic operations includes:
 a byte atomic operation referencing at least one of the plurality of data fields and an offset within the one of the plurality of data fields wherein the byte atomic operation retrieves data of the input image at the offset;
 a signing atomic operation for signing the input image at least in part according to the input image values of the configuration parameters;
accepting, in the configurable code signing system, a request to sign the input image, the request comprising:
the input image, comprising:
the plurality of data fields; and
software code and input image values of the configuration parameters disposed within the plurality of data fields;
an identifier of a signing configuration, the signing configuration including:
the recipe identifier; and
approved configuration parameter values;
reading the recipe identified by the recipe identifier;
parsing and interpreting the sequence of atomic operations of the recipe;
generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters; and
providing the output image.
9. The apparatus of claim 8, wherein the output image is generated at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using values of standard configuration parameters, the standard configuration parameters being applicable to another operation type.
10. The apparatus of claim 8, wherein:
the input image further comprises a magic value; and
the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
11. The apparatus of claim 8, wherein the sequence of operations generates the output image only if the input image configuration parameter values match the approved configuration parameter values.
12. The apparatus of claim 8, wherein:
the sequence of atomic operations further comprises:
a further atomic operation selected from a group of atomic operations comprising:
a first atomic operation for returning a size of first data;
a data field validation atomic operation for validating that third data and fourth data are equal;
a concatenation atomic operation for concatenating fifth data and sixth data;
an arithmetic atomic operation for computing an arithmetic result of at least one of seventh data and eighth data, including at least one of a sum operation, a difference operation, a multiplication operation, and a division operation;
a byte manipulation atomic operation for manipulating binary data, including at least one of a logical OR operation, a logical exclusive OR operation, a logical AND operation and a logical inverse operation; and
an execute atomic operation for executing another recipe on tenth data; and
a further cryptographic operation including at least one of an encryption operation and a hashing operation.
13. The apparatus of claim 8, wherein:
the recipe comprises a reference to a second recipe, the second recipe having a second sequence of atomic operations, the second sequence of operations used to further generate the output image; and
generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters comprises:
executing, from the reference to the second recipe, the parsed and interpreted second sequence of operations to generate a result used in executing the parsed and interpreted sequence of atomic operations.
14. The apparatus of claim 8, wherein
the parsing and interpreting of the sequence of atomic operations is performed by a recipe interpreter; and
the output image is generated by a code signing engine supporting execution of the interpreted sequence of atomic operations.



Allowable Subject Matter
Claims 1-4, 6-11, 13-20 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Yao et al, US 2017/0257380 are relied upon for disclosing of a signing model that defines how signed data is to be installed on device associated with a model entity.  Code signing includes specified information/parameters and configuration information, see paragraphs 0064 and 0067.
As per claim 1, it was not found to be taught in the prior art at least for defining a plurality of data fields of the input image; specifying a list of configuration parameters and associating each of the specified configuration parameters with at least one of the plurality of the data fields; specifying a sequence of atomic operations that includes a byte atomic operation referencing at least one of the plurality of data fields and an offset within the one of the plurality of data fields wherein the byte atomic operation retrieves data of the input image at the offset; and a cryptographic operation including a signing atomic operation for signing the input image at least in part according to the input image values of the configuration parameters; accepting, in the configurable code signing system, a request to sign the input image, the request comprising: the input image, comprising an identifier of a signing configuration, the signing configuration including: the recipe identifier; and approved configuration parameter values; reading the recipe identified by the recipe identifier; parsing and interpreting the sequence of atomic operations of the recipe; generating the output image having the signed input image at least in part by executing the parsed and interpreted sequence of atomic operations of the recipe using the input image values of the configuration parameters; and providing the output image.
As per independent claim 8, they are similar in scope to independent claim 1, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beterke et al, WO 2022/096138 A1 is relied upon for determining if a summary file matches a signature file based upon measurement state/setup data which determines if a valid state exists, see page 24 of the description of Figure 9.
Zhu et al, US 2017/0344005 is relied upon for disclosing of storing parameter values that includes offset values that are signal values that are converted to physical values, see paragraph 0066.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431